Simpson, J.
This is an action brought by the plaintiff to recover damages for personal injuries. A fall upon the street in the city of Duluth resulted in a simple fracture in the plaintiff’s leg near the hip joint. The claim of the plaintiff, to sustain which evidence was offered upon the trial, was that his fall was caused by the negligent starting of one of the defendant’s cars, on which he was a passenger, while he was in the act of alighting therefrom. Upon the trial, the defendant submitted evidence tending to show that the plaintiff fell after he had alighted from the car, and that his fall was not caused by any movement of the car. This question, upon which the evidence was conflicting, was fairly submitted to the jury, and its determination in favor of the plaintiff is sustained by the evidence.
The jury returned a verdict in favor of the plaintiff for $3,355. The trial judge determined that such verdict is not excessive. A consideration of the evidence showing the extent of the injury, the attendant pain and suffering, the resulting incapacity, and the expense necessarily caused thereby, leads us to the conclusion that the verdict is not excessive.
Dpon the affidavits submitted, the defendant was not -entitled to a new trial on the ground of accident or surprise or newly discovered evidence.
*240No other questions are raised by defendant’s assignment of errors. The order made denying defendant’s'motion for a new trial is affirmed.
Affirmed.